           Case 3:20-mj-00050-CHL Document 1 Filed 01/22/20 Page 1 of 6 PageID #: 1


AO 91 (Rev. 11 /1 1) Criminal Complaint


                                      UNITED STATES DISTRICT COURT                                            VANESSA L. APUASTRONG
                                                                 for the
                                                                                                                        JAN 22 2020
                                                    Western District of Kentucky

                  United States of America                          )
                                                                                                                U.S. DISTRICT COURT
                                 V.                                 )
                                                                                                               WESTN. DISt KENTUCKY
                William Ron Stephenson, Jr.
                                                                    )
                                                                    )
                                                                            Case No.
                                                                                               3: a om r- r;-O
                                                                    )
                                                                    )
                                                                    )
                           Def endant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 21, 2020              in the county of              Jefferson            in the
     Western            District of           Kentucky          , the defendant(s) violated:

             Code Section                                                     Offense Description
Title 21, United States Code,                   Possession With Intent to Distribute a Controlled Substance and
Sections 841 and 846                            Conspiracy to Possess With Intent to Distribute a Controlled Substance
Title 18, United States Code,                   Possession of a Firearm by a Convicted Felon
Section 922(g)




         This criminal complaint is based on these facts :
See attached affidavit.




         if Continued on the attached sheet.


                                                                                       Special Agent Timothy Fritz, DEA
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             01/22/2020


City and state:                       Louisville, Kentucky                    Colin H. Lindsay, United States Magistrate Judge
                                                                                               Printed name and title
Case 3:20-mj-00050-CHL Document 1 Filed 01/22/20 Page 2 of 6 PageID #: 2




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY
                              AT LOUISVILLE



           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


  I, Timothy Fritz II, being duly sworn, depose and state as follows:

      1.    Your Affiant, Timothy Fritz is a Special Agent (SA) with the United States Drug
            Enforcement Administration (DEA), Louisville, Kentucky District Office.
            Affiant has been a DEA Special Agent for approximately 8 years and has been a
            law enforcement officer for approximately 14 years. Your affiant has extensive
            training and experience in investigations involving the distribution of controlled
            substances. The following information has been obtained through personal
            observation and knowledge or was told to this Affiant by other law enforcement
            agents.


      2.    I have been involved in the investigation of this matter, along with other law
            enforcement officers and agents, concerning potential violation of the Controlled
            Substance Act, Title 21 , United States Code, Section 841, namely the unlawful
            possession of controlled substances, specifically Possession with Intent to
            Distribute a Controlled Substance, and Title 21 , United States Code, Section 846,
            namely conspiracy to unlawfully possess, that is Conspiracy to Possess with
            Intent to Distribute a Controlled Substance, and other federal violations.


      3.    I am familiar with the information contained in this affidavit through my own
            personal participation in the investigation, my review of documents, and my
            conversations with other law enforcement officers and agents. Because this
            affidavit is submitted in support of application for a criminal complaint and arrest
            warrant, I have not included every fact known concerning this investigation. I
            have, however, set forth a statement of fact and circumstances sufficient to
            establish probable cause for the issuance of an arrest warrant.
Case 3:20-mj-00050-CHL Document 1 Filed 01/22/20 Page 3 of 6 PageID #: 3




     4.    On December 4, 2019, Sgt. Thomas Schardein with Louisville Metro Police
           Department (LMPD) and SA Timothy Fritz (United States Drug Enforcement
           Administration) were contacted by the Frankfort Police Department (FPD) in
           reference to a drug overdose. As a result of the investigation, agents received
           information about subjects that were distributing narcotics out of the residence
           located at 1709 Theresa Avenue, Louisville, Kentucky.              Through the
           investigation, agents learned that one of the dealers was utilizing phone number
           502-681-7320 to conduct narcotic transactions at 1709 Theresa Avenue. SA Fritz
           prepared an administrative subpoena to AT&T requesting the subscriber and toll
           information for phone number 502-681-7320. SA Fritz received the results of the
           subpoena, which revealed that 502-681-7320 is a prepaid cellular telephone that
           has been a customer since March 25 , 2016 to the current date and the subscriber
           is listed as Cell Stephenson with an address of 724 Southwestern Pkwy,
           Louisville, Kentucky.    Through investigative research, agents were able to
           identify the user of 502-681-7320 as Marcelius Stephenson. Upon conducting
           surveillance of Marcelius Stephenson, agents observed Marcelius Stephenson
           residing at 5515 Riata Drive, Louisville, Kentucky.         Additionally, when
           conducting surveillance on multiple occasions of Stephenson, agents observed
           Stephenson leave the residence of 5515 Riata Drive and travel to 1709 Theresa
           Avenue on a daily basis for long periods throughout the day. Furthermore, agents
           also found that Stephenson has a close relative named Donteze Euron Stephenson
           that resides at 1709 Theresa Avenue, Louisville, Kentucky, which is in close
           proximity of the phone ping obtained on the drug overdose victim' s phone during
           the timeframe of the transaction at the dealer's house prior to his death. Agents
           learned that Donteze Stephenson has a violent criminal history that includes
           Manslaughter 1st Degree, Trafficking Controlled Substances, and Carrying a
           Concealed Deadly Weapon.

      5.   On January 16, 2020, agents received contact from Detective (Det.) Joe Tapp
           from the LMPD. Upon contact, Det. Tapp informed agents that he had just utilized
           a Confidential Source (CS) to conduct a controlled purchase of heroin from a
Case 3:20-mj-00050-CHL Document 1 Filed 01/22/20 Page 4 of 6 PageID #: 4




          black male identified as Marcelius Stephenson at 1709 Theresa A venue. When
          debriefing CS, he/she advised that there were multiple black males present at
          1709 Theresa A venue during the transaction.


     6.   On January 20, 2020, Sgt. Schardein and SA Fritz presented state affidavits for
          search warrants for the residences of 5 515 Riata Avenue, Louisville, Kentucky
          40218 and 1709 Theresa A venue, Louisville, Kentucky 40216. These affidavits
          were reviewed by the Jefferson County Circuit Court Judge McKay Chauvin who
          granted the search warrants for the residence under seal. On Tuesday, January
          21 , 2020, LMPD Swat executed a State search warrant at 1709 Theresa A venue
          and 5515 Riata Drive, Louisville, Kentucky. During the execution of the search
          warrant at 5515 Riata, Marcelius Stephenson was located, as was his paramour
          Torie Watts and multiple children.    Law Enforcement located two (2) loaded
          pistols, one of which was found to be stolen, a small quantity of personal use
          marijuana and documents.      At the residence of 1709 Theresa A venue, law
          enforcement found Donteze Stephenson, William Ron Stephenson Jr. and
          Rodneisha Lasha Burns inside the residerice. When conducting a search of the
          residence, law enforcement seized an additional nine loaded firearms, two of
          which were found to be stolen, ammunition for these weapons and high capacity
          magazines (to include at least one 50 round drum mag).         Additionally, law
          enforcement located suspected heroin and suspected crystal methamphetamine
          packaged in a manner consistent with sale, digital scales, an undetermined amount
          of U.S. currency and documents linking Marcelius and Donteze Stephenson to
          1709 Theresa A venue.
     7.   Shively Police transported Donteze Stephenson, William Ron Stephenson Jr. and
          Rodneisha Lasha Burns to the DEA Office for an interview. During a post-arrest
          interview with Donteze Stephenson, SA Fritz advised him of his Miranda
          W aming and Donteze Stephenson agreed to speak with agents and officers to
          answer some questions.     Donteze Stephenson admitted that the four firearms
          (three pistols and one AR-15 rifle with 50 round drum) and bag of marijuana
          recovered from his bedroom at 1709 Theresa A venue were indeed his and that the
Case 3:20-mj-00050-CHL Document 1 Filed 01/22/20 Page 5 of 6 PageID #: 5




            guns just landed in his lap and at a gun show. When questioned about the other
            firearms, crystal methamphetamine, heroin, and undetermined amount of
            currency found in the residence, Donteze Stephenson then respectfully declined
            to comment, stating he can only take responsibility for what is his in the house.
            Additionally, Donteze Stephenson stated he is basically a squatter at the house
            that takes care of the house and only pays electric, cable, and water for the house.
            When asked about his cousins William Ron Stephenson Jr. and Marcelius
            Stephenson, Donteze Stephenson advised that they come over and do whatever
            they do in the front room while my son and I stay in our rooms. Donteze
            Stephenson made the comment that William Ron Stephenson Jr. has a key and
            slides through from time to time. Furthermore, Donteze Stephenson stated that
            the weapons in his bedroom were for protection and referenced his past criminal
            convictions (Manslaughter 1st Degree and Manslaughter 2nd Degree) as his reason
            for possessing the weapons. Donteze Stephenson acknowledged he is a convicted
            felon and knew he was not allowed to possess any firearms. Donteze Stephenson
            admitted that he used to be a member of the Victory Park Crips, but has tried to
            put that life behind him.
     8. ·   When conducting a post-arrest interview with William Ron Stephenson Jr., DEA
            Task Force Officer (TFO)/LMPD Sgt. Thomas Schardein advised William
            Stephenson of his Miranda rights and he agreed to speak with agents and answer
            some questions without an attorney present.       During the interview, William
            Stephenson stated during the execution of the search warrant, he had been sitting
            on the couch in the living room playing a video game. William Stephenson
            advised that he has a key to the residence and goes over the residence multiple
            times throughout the week to hang out. William Stephenson stated prior to the
            search warrant, he had arrived at 1709 Theresa Avenue at approximately 10:00
            p.m. , the night prior. When asked when the last time he had seen Marcelius
            Stephenson at the house at 1709 Theresa Avenue, he reported the night before the
            search warrant was executed. During the search of the residence on Theresa
            Avenue, SA Fritz found a loaded pistol and an extended magazine that were
            reported stolen, under the couch, in the direct vicinity of where William
Case 3:20-mj-00050-CHL Document 1 Filed 01/22/20 Page 6 of 6 PageID #: 6




           Stephenson was sitting. Additionally, pants belonging to William Stephenson
           with his driver' s license in the pocket were sitting next to the couch. When
           questioned about the firearm and others found in the residence, he denied
           ownership of the firearms.     When questioned about the suspected heroin and
           crystal methamphetamine found in the residence, he stated he doesn' t sell drugs.
           However, in 2017, William Stephenson was convicted of Complicity to
           Receiving Stolen Property Firearm, Wanton Endangerment pt Degree, Carrying
           a Concealed Deadly Weapon and Enhanced Drug Paraphernalia while attempting
           to flee from officers in a vehicle. Furthermore, when being arrested, officers
           recovered multiple firearms in the vehicle. When law enforcement asked William
           Stephenson if he had ever been convicted of a felony, he stated he was recently
           convicted of gun charges and Wanton Endangerment 1st Degree.             William
           Stephenson admitted that he used to claim a gang affiliation with the Victory Park
           Crips, but gave that life up a long time ago .


     9.    Based on the above facts and circumstances as well as this Affiant' s training and
           experience, Affiant states that there is probable cause to believe that William
           Stephenson Jr. has committed violations of Title 21 , United States Code, Sections
           841 (a) (1) and 846, Possession with Intent to Distribute Controlled Substances
           and Conspiracy to Possess with Intent to Distribute Controlled Substances,
           namely Heroin and Methamphetamine, and Title 18, United States Code, Section
           922(g), Convicted Felon in Possession of a Firearm among other federal offenses.



                                                        Ti:r:::zefzff
                                                        Special Agent
                                                        Drug Enforcement Administration


          Sworn to before me this 22nd day of January 2020.


                                                        Colin H. Lindsay
                                                        United States Magistrate Judge
                                                        Western District of Kentucky
